DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed 09/27/2021. 

Status of the Claims
3.	Claims 1, 6, 7, 11-15, and 18 are currently amended.
4.	Claims 2, 3, 8, and 10 have been previously presented.
5.	Claims 4, 5, and 16 have been cancelled.
6.	Claims 9, 17, 19, and 20 have been presented in original form. 
7.	Claims 21-23 have been added.
8. 	Claims 1-3, 6-15, and 17-23 are currently pending in the application. 

Remarks
9.	Applicant’s amendments to the claims are sufficient to overcome the 103 rejection presented in the previous office action. 

Allowable Subject Matter
10.	Claims 1-3, 6-15, and 17-23 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination fails to teach, in conjunction with other limitations .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887 

/THIEN M LE/Primary Examiner, Art Unit 2887